UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2278


JOSHUA BARRETT SHAPIRO,

                Plaintiff – Appellant,

          v.

MARK DOUGLAS STILES, City      Attorney,   Office   of   the   City
Attorney of Virginia Beach,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00344-MSD-FBS)


Submitted:   July 22, 2010                  Decided:     July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Barrett Shapiro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua   Barrett    Shapiro   appeals    the   district     court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.             See Shapiro v. Stiles,

No. 2:09-cv-00344-MSD-FBS (E.D. Va. Oct. 30, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2